Citation Nr: 0420777	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-19 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and discogenic disease of the lumbar spine, secondary 
to service-connected fibromyositis of the lumbosacral spine.

2.  Entitlement to an increased rating for fibromyositis of 
the lumbosacral spine, currently evaluated as 20 percent 
disabling.

3.  Entitlement to service connection for depression (claimed 
as nervous disorder), secondary to service-connected 
fibromyositis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This appeal arises from an October 1997 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which granted an 
increased rating for service connection for fibromyositis of 
the lumbosacral spine and assigned a 20 percent disability 
rating.  In July 1999, the Board of Veterans' Appeals 
remanded the claim, adding the issue of service connection 
for degenerative joint disease and discogenic disease of the 
lumbar spine, secondary to fibromyositis of the lumbosacral 
spine.  In addition, this appeal arises from that RO's rating 
decision of November 2002, denying service connection for 
depression secondary to fibromyositis of the lumbosacral 
spine.

The issues of entitlement to an increased rating for service-
connected fibromyositis of the lumbosacral spine and service 
connection for depression secondary to fibromyositis of the 
lumbosacral spine are addressed in the REMAND portion of the 
decision.

FINDING OF FACT

The veteran does not have degenerative joint disease and 
discogenic disc disease of the lumbar spine related to his 
active military service or to a service connected 
disability..




CONCLUSION OF LAW

Degenerative joint disease and discogenic disease of the 
lumbar spine were not incurred or aggravated during the 
veteran's active service, nor are they proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the August 2003 supplemental statement of the 
case (SSOC) that the criteria for entitlement to service 
connection for degenerative joint disease and discogenic 
disease of the lumbar spine had not been met.  This notice 
also informed the appellant of the reasons and bases for the 
RO's decision.  In June 2002, the veteran received notice of 
the VCAA and a description of what the evidence must show to 
establish entitlement to service connection.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the SSOC and VCAA letter sent to the 
appellant notified him of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jun. 24, 2004) held, in part, that 
the implementing regulation for VA's section 5103 notice 
requires language to the effect of "give us everything 
you've got pertaining to your claim(s)."  See 38 C.F.R. § 
3.159(b)(1) (2003).  The Pelegrini Court also held that a 
section 5103 notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in September 
2002, after the veteran received VCAA notice in June 2002.   
The RO's June 2002 letter also notified the veteran of VA's 
duty to develop his claim pursuant to the VCAA's provisions, 
to include the duties to develop for "evidence necessary to 
support your claim" and "medical records, employment 
records, or records from other Federal agencies."  This VCAA 
notice, combined with the supplemental statement of the case, 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
The veteran has also been afforded a VA examination covering 
the disability in issue.  Therefore, a remand for an 
examination is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).     
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Service Connection

The veteran argues that service connection is warranted for 
degenerative joint disease and discogenic disease of the 
lumbar spine.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities. 
See Allen, supra.

The veteran's service medical records show that he complained 
of pain in the lower back for two to three years in June 
1967.  In December 1967, the veteran was treated for middle 
back pain which began when he lifted heavy boxes that day.  
In October 1968, the veteran complained that he had strained 
his back.  The examiner found that he had paralumbar 
tenderness to palpation and could not touch his toes.  He 
also had questionable straight leg raising.  However, there 
were no abnormalities noted in the veteran's separation 
examination dated January 1969.

In December 1971, after separation from service, the veteran 
underwent a VA examination.  He was diagnosed with moderate 
chronic fibromyositis of the lower spine.  In January 1972, 
the RO granted service connection for this condition and 
assigned a disability rating of 10 percent.  In November 
1976, the veteran had another examination showing moderate to 
marked lumboparavertebral, muscle spasms with tenderness.  
Notes from the veteran's VA outpatient treatment from 
February 1997 show complaints of back and neck pain.  

In August 1997, the veteran underwent another VA examination 
for a possible increased rating for his service-connected 
back condition.  The examiner found evidence of severe 
lumbosacral paravertebral muscle spasms.  He diagnosed the 
veteran with fibromyositis of the lumbosacral region; 
narrowing of the L4-L5 disc space associated with 
degenerative joint disease of the lumbar spine; with CT scan 
evidence of L4-L5 bulging disc with degenerative joint 
disease.  The RO obtained a VA medical opinion in October 
1997 stating that the veteran's degenerative joint disease 
and discogenic disease were related to the natural process of 
aging and were independent of the veteran's service connected 
disability.  However, an RO decision of October 1997 
increased the veteran's disability rating to 20 percent.

In February 1998, the RO received a letter from the veteran's 
private physician, Dr. Lluch.  Dr. Lluch diagnosed the 
veteran with chronic muscle spasm, lumbar spondylolysis with 
degenerative arthritis, "associated with possible traumatic 
etiology versus degenerative etiology and fibromyalgia."  He 
wrote, "The etiology of that condition could be secondary to 
previous army trauma versus degenerative disc disease."  As 
a result, the claim was remanded by the BVA to adjudicate the 
issue of secondary service connection for degenerative joint 
disease and discogenic disease.

VA outpatient treatment records from February 1997 through 
May 2002 show that the veteran complained of back, neck, 
knee, and foot pain.  In addition, examiners noted that the 
veteran's chronic back pain exacerbates his depression and 
sleep disturbances.  In August 2002, the VA examiner who 
reviewed the veteran's file in October 1997 reiterated his 
opinion that the veteran's degenerative joint disease and 
discogenic disease of the lumbar spine are not secondary to 
his service connected fibromyositis of the lumbosacral spine.  
The examiner wrote that he could not differentiate between 
the signs of symptoms of the veteran's service connected 
disability and those of his non-service-connected 
disabilities because the degenerative joint disease and 
discogenic disease were "overshadowing the service-connected 
low back disability."

Finally, in August 2003, the veteran underwent VA 
neurological and spine examinations.  The examiner diagnosed 
the veteran with lumbar disc disease with a herniation at L4-
L5 level without evidence of radiculopathy.  The neurological 
examiner wrote that the veteran's present lumbar disc disease 
is "not at least as likely as not" related to his service-
connected disability.  Furthermore, the examiner found that 
the severity of the veteran's current back problem is due to 
the non-service-connected degenerative disc disease and 
herniation and not the service-connected disability.  The 
spine examiner also concluded that the veteran's service-
connected fibromyositis of the lumbosacral spine has not 
caused the disc or joint disease to increase in severity.
                  
Taking the foregoing into consideration, the veteran's claim 
for service connection for degenerative joint disease and 
discogenic disease must be denied.  Although the veteran's 
service medical records show evidence of back pain, the first 
competent evidence of degenerative joint disease and 
discogenic disease came in August 1997, approximately 28 
years after separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology and this weighs heavily against 
the claim.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, although the veteran's private physician 
has offered his opinion that the veteran's degenerative joint 
disease and discogenic disease could be related to his 
service-connected fibromyositis of the lumbosacral spine, 
three different VA examiners have offered contrary opinions.  
The Board notes that the veteran's private physician did not 
have the opportunity to review his claims file and it appears 
that he has not treated the veteran for any lengthy period of 
time.  It appears that the Dr. Lluch's evaluation was made 
for the purpose of a "Medical Legal Report" and his opinion 
relied upon history provided by the veteran.  Thus, the Board 
must afford more weight to the opinions of the VA examiners 
because their opinions were based, in part, on reviews of the 
veteran's claim file.  
Accordingly, the veteran's claim must be denied.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to 
otherwise permit a favorable determination on this issue.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for degenerative joint disease and 
discogenic disease, secondary to fibromyositis of the 
lumbosacral spine, is denied.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  The veteran's claims 
file contains a November 2002 psychiatric examination 
diagnosing him with depression.  The examiner wrote that the 
veteran's chronic and continuous pain exacerbates his 
depressed mood.  However, the examiner did not state whether 
the veteran's depression was exacerbated by pain due to his 
service-connected fibromyositis of the lumbosacral spine or 
his non-service-connected disabilities.   The veteran should 
be afforded a VA examination to determine the etiology of his 
depression.

In addition, since the veteran's most recent VA examination 
in August 2003, VA has promulgated new regulations concerning 
diseases of the spine.  The RO should review the veteran's 
most recent examination and VA's new regulations concerning 
the spine should be applied.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the etiology 
of his depression.  The examiner should 
be asked to review the veteran's claims 
file, along with a copy of this remand.  
Subsequently, the examiner should be 
asked to determine whether it is at 
least as likely as not (i.e., 50 
percent or more) that the veteran's 
depression was caused or aggravated by 
pain due to his service connected 
fibromyositis of the lumbosacral spine.  
All indicated tests should be conducted 
and the examiner should provide a 
rationale for his or her opinion.

2.  The RO should review the veteran's 
most recent VA examination of the spine.  
The RO should then readjudicate the issue 
on appeal with consideration being given 
to the current schedular criteria.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the recently submitted 
evidence and applicable law and 
regulations, to specifically include the 
new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).   The 
veteran should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



